*400REPORT PRESENTED.
AsseMblt Chambee, April 20, 1867.
Mr. W. S. Clark, presented the report of the committee on privileges and elections in the case of Prank A. Ransom, contested by Edward Mitchell, which was laid on the table and ordered printed.
Repoet oe the Committee ON Privileges AND Elections in the case oe FbanK A. Ransom, contested by Edwaed Mitohell.
To the Honorable, the Assembly of the State of Hew YorJc :
The undersigned, your committee on privileges and elections, respectfully report, in the case of the seat of Hon. Erank A. Ransom, member from the seventh Assembly district, in the county of New York, contested by Edward Mitchell, that pursuant to resolution of this House, a sub-committee of the undersigned, consisting of Abram Hoffman and ¥m. S. Clark, convened at the Metropolitan Hotel, New York, on the 23d day of January last, and proceeded to examine witnesses and take testimony in this case; that after the examination of one hundred and sixty witnesses, the further hearing of the case, was adjourned to the 5th February, at Albany. That pursuant to adjournment, your committee met at Albany, all the members being present, and the parties appeared in person before your committee ; when, after consultation, it was stipulated by the contestant and sitting member, that the testimony taken should be printed, that the committee might examine it, together with points to be submitted upon the part of the contestant, with a view of determining whether upon the proofs already given, together with that of the witnesses on the list served upon the sitting member not yet examined, there is any possibility that the contestant will make out a case to entitle him to the seat of the sitting member; and if in the view of the committee such possibility is found to exist, the contestant to be allowed to proceed with his proofs, and the sitting member to be allowed to introduce proof in rebuttal.
Your committee further report, that pursuant to the foregoing stipulation, they proceeded to the examination of the evidence in the case before them; and, that upon the evidence adduced, together with the evidence 'of the witnesses remaining to be called, they con- • elude that the contestant cannot make a ease which will entitle him to a seat in this House, and therefore recommend the adoption of the following resolution :
Besol/ued, That the seat in this House for the seventh Assembly *401district, in the county of New York be, and hereby - is awarded to ' lion. Frank A. Ransom, the sitting member, and that the prayer of the petitioner, Edward Mitchell be, and is hereby denied.
WM. S. CLARK.
W. R. CHAMBERLAIN.
L. H. HISCOCK.
A. HOFFMAN.
THOS. J. CREAMER.
Hated Albany, Ajyril 16, 1867.
Assembly Journal, 1867, vol. 2, page 1820. Assembly Documents, 1867, vol. 10, No. 233.